37 U.S. 345 (1838)
12 Pet. 345
ANDREW D. HEPBURN, PLAINTIFF IN ERROR
v.
JACOB DUBOIS, LESSEE OF OLIVER S. WOLCOTT.
Supreme Court of United States.

*356 Mr. Tilghman and Mr. Anthony for the defendant.
Mr. Potter, for the plaintiff in error.
*374 Mr. Justice BALDWIN delivered the opinion of the Court:
This case was before this Court on a writ of error taken by the plaintiff below, to the district court for the western district of Pennsylvania, at the January term, 1836; and all the questions arising on the record, or made by counsel, were there fully considered. The Court, however, took further time for consideration, and at the term of 1836, delivered their unanimous opinion, reversing the judgment of the district court on the merits of the case, as well on the questions of law as of fact; as will appear in the 10th vol. of Peters' Rep. pages 17, 33. Pursuant to the judgment and mandate there rendered, the case was again tried, and now comes before us on a writ of error by the defendant below, after a verdict and judgment below against him; in the argument, of which every point of law and question of fact which came up and was decided before, has been noticed by counsel now.
As relates to the questions of law arising on the great mass of deeds in the former and present record, they are not varied by any *375 thing which is now brought up for the first time: the want of any operative act by Mrs. Scarrow, which could confirm the alleged partition of 1825, before the duly acknowledged deed of confirmation by her and her husband in 1832, is not supplied. The counsel of the plaintiff in error have indeed contended, that her deed of 1832, operates retrospectively to validate all the previous acts of her attorneys in fact, from 1811 to 1828. But the law is well settled to the contrary. The deed of a feme covert, conveying her interest in land which she owns in fee, does not pass her interest by the force of its execution and delivery; as in the common case of a deed by a person under no legal incapacity. In such cases, an acknowledgment gives no additional effect between the parties to the deed; it operates only as to third persons, under the provisions of recording and kindred laws. The law presumes a feme covert to act under the coercion of her husband, unless before a court of record, a judge, or some commissioner in England, by a separate acknowledgment out of the presence of her husband; and in these states, before some court or judicial officer, authorized to take and certify such acknowledgment. We are bound, therefore, in accordance to what we deem in the former case to be the legal result of all the deeds and facts on the record, to declare, that Mr. Quay had in him such legal right to the premises; on which we then held, and now deliberately hold, to be a scintilla of legal right; which is all that, by the laws of the state, is necessary to entitle the holder of such right to redeem lands sold for taxes.
In urging upon this Court a review of the parol evidence in the record, we think the counsel of the plaintiff in error have asked us to transcend the limits prescribed to our action on questions of fact, by an uniform course of decision from the first organization of this Court, which has been repeatedly defined during the present term, in our opinions, unanimous on the law; though sometimes differing in its application to particular cases. If our past course of adjudication has not sufficed to satisfy the bar, as to what we have considered our most solemn duty; and if it is yet an open question as to what is the line which the law has drawn between those questions of fact cognizable only by the jury below, and questions of law arising on the joint action of the court and jury, in that court whose record we judicially inspect on error; it will be useless to attempt to close it, by any opinion to be delivered in this case.
This Court is committed in language which it neither can nor desires to recall; because that power which we are bound to obey, has *376 spoken to us, and all the courts in the United States, in terms most imperative.
"The trial by jury is justly dear to the American people. It has always been an object of deep interest and solicitude; and every encroachment upon it has been watched with great jealousy." "One of the strongest objections originally taken against the constitution of the United States, was the want of an express provision securing the right of trial by jury in civil cases. As soon as the constitution was adopted, this right was secured by the seventh amendment of the constitution proposed by congress; and which received an assent of the people so general, as to establish its importance as a fundamental guaranty of the rights and liberties of the people. This amendment declares, that `in suits at common law, where the value in controversy shall exceed twenty dollars, the right of trial by jury shall be preserved; and no fact trial by a jury, shall be otherwise re-examined in any court of the United States, than according to the rules of the common law.'" 3 Peters, 446.
If this Court can comprehend what these rules are, or promulgate them in intelligible language, they are these: 
That where the evidence in a cause conduces to prove a fact in issue before a jury, it is competent in law to establish such fact; a jury may infer any fact from such evidence, which the law authorizes a court to infer on a demurrer to the evidence: after a verdict in favour of either party, on the evidence, he has a right to demand of a court of error that they look to the evidence only, for only one purpose, and with the single eye to ascertain whether it was competent in law to authorize the jury to find the facts which make out the right of the party, on a part, or the whole of his case. If, in its judgment, the appellate court shall hold that the evidence was competent, then they must found their judgment on all such facts as were legally inferrible therefrom; in the same manner, and with the same legal results, as if they had been found and definitely set out in a special verdict. So, on the other hand, the finding of the jury on the whole evidence in a cause, must be taken as negativing all facts, which the party against whom their verdict is given, has attempted to infer from, or establish by the evidence.
On the evidence in the former record, we held that it was competent in law, to make out, and for the jury to find the fact of an offer to refund the taxes, &c., so as to give a right of redemption: on the evidence and finding of the jury in the present record, we *377 are bound to consider the fact of such offer as established, and to hold the facts so found, to bring the defendant in error within the provisions of the laws of Pennsylvania, on which the case turns.
The judgment of the court below is therefore affirmed, with costs.
This cause came on to be heard on the transcript of the record from the district court of the United States for the western district of Pennsylvania, and was argued by counsel. On consideration whereof, it is now here adjudged and ordered by this Court, that the judgment of the said district court in this cause be, and the same is hereby affirmed, with costs.